Citation Nr: 1136690	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-32 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lower back disorder, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for L5 radiculopathy to the left lower extremity (previously claimed as a left knee disorder).

3.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a lower back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a left shoulder condition, left knee condition, and residuals of a left ankle sprain, and declined to reopen the Veteran's claim for service connection for pathology for lumbosacral strain on the basis that the evidence submitted was not new and material.

In a September 2010 rating decision, the RO granted service connection for chronic tendonitis of the left ankle with osteophytes.  The grant of service connection for that disorder is a complete grant of the benefit sought on appeal with regard to that issue such that the matter is no longer before the Board. 

In March 2011, a hearing was held before the undersigned Veterans Law Judge.  At the March 2011 hearing the Veteran and his representative clarified his claim for service connection for a left knee condition, explaining that the claim is for the left lower extremity radiculopathy or sciatica the Veteran experiences due to his lower back injury, and that the Veteran does not specifically have a knee condition.  Therefore, this issue has been recharacterized as reflected on the title page.

At the March 2011 hearing, the Veteran and his representative also raised the issues of entitlement to service connection for a right shoulder disorder, a disorder of the right lower extremity, and headaches.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration, in March 2011.  Accordingly, the newly submitted evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2010).

The issue of entitlement to a left shoulder disorder, to include as secondary to a lower back disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for low back pain was denied by an unappealed June 1980 rating decision.  In an unappealed April 2003 rating decision, the RO declined to reopen the claim on the basis that the Veteran failed to submit new and material evidence. 

2.  The evidence received since the April 2003 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a lower back disorder. 

3.  The Veteran's lower back disorder was incurred in military service. 

4.  The Veteran's L5 radiculopathy of the left lower extremity is a manifestation of his lower back disorder. 



CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying the Veteran's petition to reopen his claim of entitlement to service connection for a lower back disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  As evidence received since the April 2003 rating decision is new and material, the claim of entitlement to service connection for a lower back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for a lower back disorder, with L5 radiculopathy to the left lower extremity, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board reopens the Veteran's claim for service connection for a lower back disorder, grants service connection for a lower back disorder with L5 radiculopathy to the left lower extremity, and remands the claim for service connection for a left shoulder disorder for further development.  Thus, any deficiency in VA's compliance with the VCAA is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that his previously denied claim for service connection for a lower back disorder should be reopened and service connection should be granted.  In April 2003, the RO issued a decision finding that new and material evidence sufficient to reopen the Veteran's claim for service connection for a lower back disorder had not been submitted.  At that time, the evidence of record consisted of his service treatment records, a May 1980 VA examination report and MRI report, and private physician statements dating from February 1984 and March 1984.  The RO had initially denied the Veteran's claim in June 1980 on the basis that no present back disability was found.  The June 1980 and April 2003 rating decisions are final.

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of these claims, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could reasonably result in substantiation of the claim if the claim were reopened and VA fulfilled its duty to assist the Veteran with the development of his claim.  Id. at 118-19.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In support of the claim to reopen, the Veteran has submitted a June 2001 magnetic resonance imaging report (MRI) of the lumbosacral spine showing multilevel degenerative disc disease.  The RO has also obtained his recent VA treatment records showing treatment for a lower back disorder with radiculopathy from March 2001 to July 2007.  This evidence is new, as it has not been previously submitted, and also material, as it tends to show that the Veteran suffers from a present lower back disability.  As the additional evidence is both new and material, the claim for service connection for a lower back disorder is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Veteran contends that he suffers from a lower back disorder with numbness and pain of the left lower extremity due to an injury he sustained right before discharge from active service during an accident while moving furniture down a staircase.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element cannot be equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

In evaluating a claim for disability benefits, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  With regard to lay evidence, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  Furthermore, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records show treatment for lower back pain, with tense lower back muscles and increased pain on motion, in July 1976.  He was diagnosed with low back strain.  In January 1980, the Veteran complained of tight muscles in the lower back and difficulty moving around.  Examination showed that his forward flexion was limited and both paraspinous muscles were tight.  There was moderate tenderness of the left sacroiliac areas.  The diagnosis was probable lower back strain.

In an October 2008 statement and at the April 2011 hearing, the Veteran testified that he sought treatment in January 1980, right before discharge from service, when a desk he was carrying down a flight of stairs with his fellow service members was dropped from above, pinning him between the desk and the handrail.  He submitted a photocopy of the pain medication prescribed to him on that date, which matches the prescription name and date in the treatment note in the Veteran's service treatment records.  Furthermore, in the October 2008 statement, the Veteran also asserted that he regularly engaged in strenuous duties in service, such as lifting heavy chains, moving heavy machinery, and repairing aircraft, which caused him pain.  The Veteran is competent to testify to these his in-service activities and the in-service incident in January 1980, and the Board finds that his testimony is credible as it is corroborated by his service treatment records.  See Grottveit, 5 Vet. App. at 93; see also Caluza, 7 Vet. App. at 511.

The Veteran was provided with a VA examination in May 1980, pursuant to his initial service connection claim.  The examiner found flexion to be within normal limits, and found no muscle spasm or tenderness.  The radiology report from that date also shows that the lumbosacral spine was within normal limits.  However, the Veteran submitted examination reports from two private physicians in February 1984 and March 1984 showing objective evidence of a back disorder as early as April 1981.  

The March 1984 statement shows that the Veteran began complaining of lower back pains in April 1981 after repeatedly bending under pipe at work.  Positive orthopedic test results were found and all lumbar ranges of motion were guarded.  In May 1981, x-rays showed subluxations at the sacrum.  He was diagnosed with dislocation, or subluxation, of the sacrum, radiculitis, and sacrum sprain/strain.  In September 1982, the Veteran returned with a sprain and strain to the sacrum as a result of an on-the-job injury.  He was diagnosed with moderate lumbosacral sprain and subluxation of the sacrum.

The February 1984 report notes that the Veteran had lower back pain after moving a 55 gallon oil drum and shoveling.  The physical examination notes show that the Veteran had decreased range of motion with pain, tenderness over L4 and L5, and positive orthopedic test results; x-rays showed an abnormal lordotic curve and subluxations at L4 and L5.  

VA treatment records in March 2001 show that the Veteran reported being in a car accident in July 2000 causing injuries to his neck and back and that his chiropractor diagnosed a fractured vertebrae.  The notes also show that the Veteran "had a fall in the Navy...when a desk fell on him and he continues to have low back pain and neck and left shoulder pains...."  

In June 2001, the Veteran sought treatment for left knee pain from a private physician.  An MRI of the lumbar spine showed multilevel degenerative disc disease, specifically degeneration of the L4-5 disc with marked circumferential disc bulge and moderate sized midline focal disc excursion, moderate to severe central stenosis of the spinal canal, and bilateral foraminal narrowing due to disc bulge and degenerative facet arthropathy; degeneration of the L5-S1 disc with small left paracentral disc protrusion with small paracentral disc protrusion, slight narrowing of the neural foramina bilaterally secondary to disc bulge and degenerative fact arthropathy; and degeneration of the L2-3 and L3-4 discs with mild annular bulges.  The MRI of the left knee showed no abnormality.  

The notes from the office visit following the MRIs show that the Veteran complained of back pain that developed into left leg pain that radiated down into the foot.  He described his symptoms as numbness and "like electricity."  At the examination, the Veteran used a cane and had limited flexion.  He showed tenderness along the collateral medial ligament, but in light of the completely normal MRI of the left knee, he was diagnosed with a herniated nucleus pulposus causing sciatica.  As such, the Veteran was directed to pursue treatment for his back disorder.  The Veteran's reported history of treatment shows that he underwent a microdiscectomy following this MRI report in 2001, but the surgery was not done at VA and the surgery and treatment notes are not of record.

In March 2003, the Veteran complained of numbness in the left thigh since his 2001 surgery.  He was scheduled for an MRI of the lumbosacral spine and an electromyography (EMG) of the left lower extremity.  In August 2003, the Veteran had a neurosurgery consultation.  He complained of constant numbness and pain in the medial side of his left calf and pain around his left knee.  The notes show that his history is significant for a lower back injury in service and a previous surgery two years prior.  The EMG was completed, and it showed left L5 radiculopathy; profuse spontaneous activity was found in the left L5 paraspinals only.  Later that month, the Veteran complained of painful numbness from the left knee down to the first three toes and showed decreased reflexes and sensation and increased weakness.  An MRI showed current disc herniation at L4-5, on the left.  The Veteran was scheduled for surgery to correct the recurrent disc herniation.

In October 2003, the Veteran was seen preoperatively.  He reported worsening left leg numbness with occasional giving out of the left leg and dragging of the left foot toward the end of a long walk.  The impression provided is left L5 radiculopathy and a large central L4-5 herniated nucleus pulposus, and the plan was to perform a repeat L4-5 microdiscectomy, either to the left only or bilaterally, and a possible L4-5 laminectomy and discectomy.  The notes from later that month show that a left L4-5 hemilaminectomy and foraminotomy was performed.

The Veteran was next seen in February 2006.  He reported numbness in his medial left knee and lower leg since November 2005.  He was diagnosed with lower extremity parasthesias.  An EMG was recommended if his symptoms did not improve with medication.  The last VA treatment note of record is from a July 2007 physical therapy appointment for low back pain.  The Veteran complained of left radicular pain and left side lumbar pain with intermittent weakness of the left lower extremity.  The Veteran had limited range of motion of the lumbar spine in all ranges upon examination, and he was tender on the left side from S1 to L3.  The clinical impression was chronic lumbar pain due with a probable causative factor of multiple surgeries.

The evidence of record shows that the Veteran has a current disability of chronic lumbar pain with limited motion as residuals of his microdiscectomy in 2001 and hemilaminectomy and foraminotomy in 2003, as well as L5 radiculopathy to the left lower extremity.  Therefore, he has a current disability.  Furthermore, the evidence of record shows that his symptoms have been continuous since service.  The Veteran's competent and credible testimony of the back injury is corroborated by his prescription label dating from the date of the injury and the corresponding service treatment records showing treatment for a back injury.  The Veteran's post-service treatment records show that he pursued treatment for his back pain and lower extremity pain in 1981 through 1984 and that the disorder progressively worsened until he underwent his first back surgery in 2001.  Following that surgery his symptoms worsened again in 2003, necessitating a repeat surgery.  His treatment notes from 2006 and 2007 show that the Veteran is still experiencing residual symptoms.  His initial in-service back injury has been regularly noted in the treatment records.  

Therefore, the evidence of record shows that the Veteran's lower back disorder was noted in service, there is post-service continuity of the same symptomatology, and medical and lay evidence establishes a nexus between the present disability and the post-service symptomatology.  While the treatment notes show that the Veteran also had a car accident in 2000, these notes also indicate that the accident caused injury to the cervical and lumbar spine, primarily a vertebral fracture and the MRI reports of the lumbar spine show no such fracture.  Similarly, while the physician reports from 1981 through 1984 note strain from post-service occupational tasks, the reports do not indicate that the Veteran's lower back symptomatology originated after service; they may merely show that the Veteran had acute incidents of pain following occupational stress to his January 1980 back injury.  As such, the evidence does not indicate that the Veteran's lower back disorders are a result of the motor vehicle accident in 2000.  Therefore, resolving all doubt in favor of the Veteran, the claim for service connection for a lower back 

disorder with L5 radiculopathy to the left lower extremity is substantiated.  See 3.303(b); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  

ORDER

Service connection for a lower back disorder, with L5 radiculopathy to the left lower extremity, is granted. 



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he suffers from left shoulder pain, either as a result of the same injury in service in January 1980 that resulted in his lower back disorder or as secondary to the lower back disorder.

The Veteran's service treatment notes show a complaint of bilateral shoulder pain in August 1976 after the Veteran noted light suprascapular pain from the left to the right when he rolled over in bed to answer the phone that morning.  He was diagnosed with a muscle spasm.  Additionally, a private physician statement from March 1984 shows that the Veteran complained of left shoulder pains for the past year, and was diagnosed with radiculitis.  A private physician statement from February 1984 shows that the Veteran complained of left shoulder pain after moving a 55 gallon chemical oil drum and shoveling.  VA treatment notes from March 2001 show that the Veteran complained of pain on the left side, including the arm, shoulder, hip, and behind the calf, and reported having a car accident the year before. 

In a June 2008 statement, the Veteran asserted that his shoulder was hurt during the same in-service incident that caused his back injury in January 1980.  He also asserted that while he has not pursued recent medical treatment, the pain has been intermittent but persistent.

Therefore, the evidence of record shows recurrent symptoms of a disability.  As the service treatment records also show treatment for shoulder pain and this decision grants service connection for a lower back disorder, the evidence also establishes that the an injury occurred in service.  Lastly, the evidence of record indicates that the Veteran's left shoulder symptoms may be related to either an in-service left shoulder injury in September 1976 or January 1980, or that the symptoms may be related to his service-connected lower back disorder.  As such, the Veteran should be provided with a VA examination in order to obtain a diagnosis and opinion on the etiology of the Veteran's left shoulder symptoms.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)  

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran, dated since July 2007.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records for his left shoulder from the VA Medical Center in Gainesville, Florida, dated since July 2007.

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  

The examiner is requested to provide a diagnosis of any left shoulder disorder or neurological disorder of the left upper extremity found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left shoulder disorder or neurological disorder of the left upper extremity had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should also state whether any diagnosed neurological disorder of the left upper extremity is a manifestation of the Veteran's service-connected lower back disorder.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left shoulder disorder or neurological disorder of the left upper extremity is (a) proximately due to, (b) the result of,  or (c) aggravated by his service-connected lower back disorder.  

If such aggravation is found, the examiner should address (a) the baseline manifestations of the Veteran's diagnosed left shoulder disorder or neurological disorder of the left upper extremity found prior to aggravation, and (b) the increased manifestations which are proximately due to the service-connected lower back disorder based on medical considerations.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


